       Case 3:21-cv-00003-DPM Document 4 Filed 01/13/21 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION
GARY LEON WEBSTER                                            PLAINTIFF
ADC #114018
v.                      No. 3:21-cv-3-DPM
CHARLENE HENRY, Deputy,
PROSECUTING ATTORNEY                                      DEFENDANT


                             JUDGMENT
     Webster's complaint is dismissed without prejudice.




                                       D.P. Marshall~
                                       United States District Judge
